Citation Nr: 0433449	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-18 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel
	
INTRODUCTION

The veteran served on active duty from May 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado which denied the veteran's claim of 
entitlement to service connection for a right ankle 
disability.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Denver RO in September 2004.  The transcript of the hearing 
is associated with the veteran's VA claims folder.

Issue not on appeal

In a December 2003 rating decision, the RO denied entitlement 
to service connection for degenerative disc disease with low 
back pain of the lumbar spine.  To the Board's knowledge, the 
veteran has not disagreed with this decision and it is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].


FINDINGS OF FACT

1.  The medical evidence indicates that the veteran had a 
right ankle disability which pre-existed his military service 
and was not aggravated by military service.  

2.  The medical evidence of record indicates that the 
veteran's current  right ankle disability is not 
etiologically related to his military service.

CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101,1111, 1112, 1113, 
1131, 1153 (West 2002); 38 C.F.R. § § 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right ankle disability.  In essence, he contends that his 
right ankle disability pre-existed service, but was 
aggravated during service. 

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of the case, and then proceed to analyze the claim 
and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§  5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2001 rating decision, the December 
2003 statement of the case (SOC) and the August 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim. 

More significantly, a letter was sent to the veteran in May 
2001, which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for service connection, 
specifically "an injury in military service or a disease 
that began in or was made worse during military service, or 
an event in service causing injury or disease."  The veteran 
was advised that VA would obtain his service medical records 
and review them to see if they indicated an injury or disease 
in service.  Also, the letter noted that VA would get other 
military service records if necessary.  The letter advised 
the veteran that in order to show evidence of a current 
disability, VA would obtain VA medical records or other 
medical records identified by him.  Thus, the letter not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the May 
2001 letter, the RO informed the veteran that his service 
medical records had been received.  Moreover, the letter 
stated that the RO would make reasonable efforts to help the 
veteran get evidence to support his claim, specifically such 
things as VA treatment records and "medical records, 
employment records, or records from other Federal agencies."  
However, the letter advised the veteran that he must provide 
enough information about these records so that they could be 
requested on his behalf, as it was still his responsibility 
to make sure these records are received at the RO.  The RO 
also notified him that a VA medical examination would be 
provided if necessary to make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The May 2001 letter informed the veteran that if he had 
private medical records that would support his claim, he 
could complete and submit the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, to authorize the RO's 
retrieval of such on his behalf.  The veteran was asked to 
complete a VA Form 21-4142 for each private health care 
provider, and include a complete mailing address as well as 
the approximate period of treatment.  The veteran reported 
all private treatment since service, and did not indicate 
that there were any outstanding records that were pertinent 
to the issue of entitlement to service connection for a right 
ankle disability.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The May 2001 letter advised the veteran 
"Please tell us whether there is any additional information 
or evidence that you think will support your claim."  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the May 2001 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that, even 
though the letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in October 2001, prior to the 
expiration of the one-year period following the May 2001 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim by 
rating decision in October 2001.  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA and private treatment records that he 
has identified.  The veteran was provided a VA medical 
examination in July 2004, the results of which will be 
referred to below.  The report of the medical examination 
reflects that the examiner reviewed the veteran's medical 
records, recorded his past medical history, noted his current 
complaints, conducted a physical examination and rendered 
appropriate diagnoses and opinions.

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran testified before the 
undersigned Veterans Law Judge at a hearing in September 
2004.  He has not indicated the existence of any other 
evidence that is relevant to his appeal.  He has been ably 
represented in this matter by Disabled American Veterans.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 
38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  
See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2004).

Factual background

As noted in the Introduction, the veteran served on active 
duty from May 1959 to May 1962.  He contends that he 
aggravated his pre-existing right ankle injury when he was a 
drill instructor for basic training.  

Private medical records from J.D.L., M.D., show the veteran 
sprained his right ankle in March 1959 (i.e. before service) 
while skiing.  The veteran was diagnosed with a sprain and 
partial dislocation of the right ankle, requiring a cast.  
Dr. J.D.L. indicated in a May 1959 note that the veteran was 
having no foot symptoms and no further treatment was needed 
at that time.  The veteran's May 1959 pre-induction physical 
examination included a notation of the sprain and dislocation 
of his right ankle in March 1959.  X-rays taken at the time 
of the pre-induction physical examination were normal.  

The veteran presented for treatment in February 1962, during 
service, complaining of pain in the right ankle.  A notation 
was made that the veteran had a history of "sprain and 
dislocation" several years ago in the right foot.  There 
were no objective findings.  X-rays taken at that time 
revealed possible calcification of the lateral ligaments, and 
a notation was made that this "could be due to the old 
sprain."  The veteran received whirlpool and ultrasound 
treatments.   

Dr. J.D.L. also treated the veteran in February 1962 for 
complaints of right ankle pain.  X-rays were taken, and based 
on such the diagnosis was old dislocation of the right ankle 
with ossification of the lateral ligament, and questionable 
articular changes in the right ankle.  He was given whirlpool 
treatments.  

In connection with the veteran's April 1962 separation 
physical examination, clinical evaluation of the lower 
extremities was normal.  

There are no pertinent medical records for nearly 15 years 
after the veteran was separated from military service.  
According to notation dated in August 1976 by Dr. J.D.L., the 
veteran indicated his ankle was doing "quite well until last 
year when he 'fractured' the right ankle and was treated with 
a cast for many months."  
The impression was probable joint effusion.

The veteran filed his claim for service connection in March 
2001.  In support of his claim, the veteran submitted a 
statement from M.E.H., an acquaintance, who related the 
veteran's ankle problems to his time in service.

During a VA examination in July 2004, the veteran reported 
having sprained his ankle prior to entering service.  The 
examiner reviewed the veteran's claims folder and physically 
examined the veteran's right ankle.  The diagnosis was old 
sprain and dislocation, healed with lateral ligament 
ossification, and post-traumatic arthritis, secondary to the 
old sprain and dislocation and acute gout, by history, 
treated.  

The examiner opined that the veteran's claimed right ankle 
condition is less likely as not due to or aggravated by the 
veteran's time in military service.  The examiner further 
opined that it was the additional injury to the veteran's 
right ankle identified in August 1976 that aggravated the 
veteran's pre-existing right ankle disability.    

Analysis

The veteran seeks service connection for a right ankle 
disability.  As noted above, the veteran concedes that he 
injured his right ankle prior to service, but argues that his 
right ankle disability was aggravated during service.

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury or evidence 
of a service-connected disability; and (3) medical evidence 
of a nexus between (1) and (2).  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence shows that the veteran has been diagnosed as 
having arthritis in the right ankle.  
Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), in-service incurrence or 
aggravation of disease or injury, as discussed above VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003.  
The Board will therefore address these matters in turn.

As discussed above, the law states in pertinent part that a 
veteran will be considered to have been in sound condition 
when enrolled for service, except as to disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto. See 38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2004).

In this case, the record indicates that the veteran sustained 
a right ankle injury in a skiing accident a few months before 
entering military service.  During the pre-induction physical 
examination, the examiner noted the a previous right ankle 
sprain.  The veteran himself has acknowledged that his injury 
to his right ankle existed prior to service.  Furthermore, an 
in-service  clinical treatment record dated in May 1962 
indicated the veteran's right ankle was sprained prior to 
service. 

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record".  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  There is thus 
clear and unmistakable evidence that the right ankle 
disability pre-existed the veteran's military service, and 
the veteran does not appear to contend otherwise.

Because the Board has determined that the veteran's right 
ankle disability pre-existed service, the Board's discussion 
will focus on whether the veteran's pre-existing right ankle 
disability was aggravated by service.  As stated above, a 
pre-existing disease will be presumed to have been aggravated 
by active service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306. (2004).

In this case, there is no competent medical evidence that the 
veteran's right ankle disability increased in severity during 
the veteran's service.  Significantly, the separation 
physical examination was pertinently negative.  Moreover, 
there is only one reference to right ankle problems during 
the veteran's entire period of service, namely the veteran's 
complaint of right ankle pain in February 1962.  However, 
there were no objective clinical findings made at that time.  
Furthermore, the veteran did not make a complaint as to his 
right ankle during his April 1962 separation examination, 
which indicates the veteran's right ankle was asymptomatic at 
the time of separation.  Moreover, there is no further 
reference to right ankle problems for a decade and an half 
after service, at which time, according to the medical 
evidence, there appears to have been a re-injury of the 
ankle.

The veteran testified in September 2004 testimony that his 
April 1962 separation examination papers were merely 
presented to him for signature, without having completed an 
actual examination: "they came out, they said these are 
papers you need to sign for your release and I signed them 
probably on the back of a jeep."  
See the September 2004 hearing transcript, at page 9.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the April 
1962 separation examination report appears to have been 
thorough, including a medical history, X-rays, laboratory 
studies and a clinical evaluation.  Additionally, the veteran 
did not present for medical treatment until August 1976, a 
period of approximately a decade and a half.  The veteran's 
twin contentions, that his right ankle was giving him 
redouble on separation from service and that this was not 
appropriately documented by military authorities, is 
outweighed both by the separation physical examination report 
and the pertinently negative evidence for many years after 
service.   See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence]. 

Accordingly, in light of the entire record the veteran's 
argument that his April 1962 separation examination was 
inadequate is without merit.

Crucially, the competent medical evidence associated with the 
file includes a July 2004 VA medical examiner's opinion that 
the veteran's right ankle disability was not aggravated by 
military service beyond its natural progression, but was 
instead aggravated when the veteran re-injured his right 
ankle in 1975, almost fifteen years after separation from 
service.  

The Board additionally observes that arthritis was initially 
diagnosed over 30 years after the veteran left military 
service.  Thus, the statutory presumption of  aggravation 
found in 38 U.S.C.A. § 1112  and 38 C.F.R. § 3.309 is not 
applicable in this case.

Based on the entire record, the February 1962 complaint 
appears to gave been at worst a temporary flare-up.  For 
reasons expressed immediately above the preponderance of the 
evidence is against a finding that the underlying disability 
underwent an increase in severity in service.  See Davis, 
supra; see also Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991) [temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens].  There is no competent medical evidence 
that the veteran's pre-existing right ankle disability 
increased during service.  The statutory presumption of 
aggravation is therefore rebutted.  

In short, for the reasons explained above, Hickson element 
(2), in-service incurrence or aggravation of disease, has not 
been satisfied.  The claim fails on that basis.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The VA examiner opined in July 2004 that the veteran's right 
ankle disability was not aggravated by service, but was 
instead aggravated almost 15 years later due to a post-
service injury reported in August 1976.  There is no medical 
evidence to the contrary.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service by his own statements and a statement from 
M.E.H., these lay statements are not probative of a nexus 
between the pre-existing right ankle injury and aggravation 
during military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) [unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service].  Therefore, Hickson element 
(3), medical nexus, is not met.  The veteran's claim fails on 
that basis also.  

In short, for the reasons and expressed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
right ankle disability.  The benefit sought on appeal is 
accordingly denied.




ORDER

Service connection for a right ankle disability is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



